By the Court.
A witness being entitled to the premium is a consequential matter, and from the necessity of the case will *250not exclude Mm, although it lessens the weight of his testimony; hut where a witness has acted so villainous a part as Collins by traducing a young lad into a crime, in order to betray him, from the sordid motive of obtaining the premium, discovers such depravity of heart, as would render it dangerous for a court of- justice, to admit him to testify — he was therefore rejected.